EXHIBIT 10.37

FIRST AMENDED LEGAL SERVICES FEE AGREEMENT

This First Amended Legal Services Fee Agreement (“First Amended Agreement”) is
made and entered into as of the  1st day of September, 2006 (the “Effective
Date”), by and between Forgent Networks, Inc., a Delaware corporation (the
“Client”) and Hagans, Burdine, Montgomery, Rustay & Winchester, P.C. (“HBMRW”)
(formerly Hagans, Bobb & Burdine, P.C.) and Bracewell & Giuliani, L.L.P.
(“B&G”). HBWRW and B&G shall be each individually referred to as a “Law Firm,”
shall be collectively referred to as the “Law Firms”).  The Law Firms and the
Client are sometimes collectively referred to as the “Parties.”  Any one of the
Parties may be sometimes hereinafter referred to as a “Party.”

RECITALS

A.  Client and Law Firms have previously entered into that certain Legal
Services Fee Agreement as of April 14, 2006 concerning U.S. Patent Nos.
6,181,784, 6,285,746, 6,480,584, and 6,674,960, together with any continuations,
continuations-in-part, divisions and/or foreign counterparts thereof
(collectively, the “Patents”).

B.  Client and Law Firms now desire to replace the Legal Services Fee Agreement
with this First Amended Agreement.  Client is executing this First Amended
Agreement for the purpose of continuing Client’s representation by the Law Firms
in connection with (i) investigating and asserting claims, including the filing
and prosecution of lawsuits, against any other person or entity that may be
infringing the Patents (any such claim as to which litigation has been or is
hereafter filed being hereinafter referred to as a “Lawsuit”), and (ii)
negotiating with infringers to obtain and secure licensing or sublicensing
agreements between the Client and the infringers (any such licensing or
sublicensing agreements negotiated by the Law Firms referred to herein as a
“License Agreement,” and any negotiations for such License Agreements referred
to herein as the “License Negotiations”).  The Client has not engaged and is not
engaging the Law Firms to market or commercialize its technologies to
non-infringers, or to handle any patent prosecution or re-examination concerning
any of the Patents or any other patents.  The Client understands and
acknowledges that patent infringement litigation often presents novel and
difficult questions of both law and fact, and the acceptance of the engagement
by the Law Firm in this matter may preclude engagements by the Law Firms on
other matters.

NOW, THEREFORE, for and in consideration of the mutual agreements set forth in
this First Amended Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed by each
Party, the Parties agree as follows:

CERTAIN DEFINITIONS

For purposes of this First Amended Agreement, the following terms shall have the
meaning given to such terms below (in addition to other terms defined in other
parts of this First Amended Agreement):

“Actual Patent Proceeds” shall mean, in the case of a Qualified Sale that is
structured as an asset sale,  the Net Proceeds received by Client as payment for
the Patent-Related Assets sold by Client as part of such Qualified Sale.

“Allocated Patent Proceeds” shall mean, in the case of a Qualified Sale that is
structured other than as an asset sale (i.e., as a sale of the stock of Client,
as a merger or consolidation of Client, or otherwise) that portion of the Net
Proceeds received by Seller(s) in such Qualified Sale that is equal to the
Designated Value of the Patent-Related Assets sold or otherwise transferred as
part of such Qualified Sale.

“Closing Date” shall mean the effective date of the closing of a Qualified Sale.

“Designated Value”  shall mean the dollar value of the Patent-Related Assets as
determined by the parties in accordance with Section 3(d) hereof.

“Gross Proceeds” shall mean 100% of the consideration received by the Seller(s)
in a Qualified Sale, which consideration shall consist of (i) the total cash
consideration received by the Seller(s) on the Closing Date, plus (ii)


--------------------------------------------------------------------------------




the present value (reflecting a present value discount as reasonably determined
by Client and Law Firms), as of the Closing Date, of any cash installment
payments to be received by the Seller(s) after the Closing Date, plus (iii) the
fair market value (as reasonably determined by Client and Law Firms), as of the
Closing Date, of any non-cash consideration received by Seller(s) on the Closing
Date or to be received by Seller(s) after the Closing Date.

“Net Proceeds” shall mean Gross Proceeds minus all Transaction Costs.

“Patent-Related Assets” shall mean, collectively,  the Patents and/or any rights
pertaining thereto that are sold or transferred  as part of a Qualified Sale.

“Qualified Sale” shall mean a sale or transfer to one or more of the defendants
in a Lawsuit (or to any designee of one or more of the defendants in a Lawsuit)
of all or substantially all of the Patents and/or any rights pertaining thereto
(whether through a sale of assets or through a sale, merger or consolidation of
Client) which occurs or is initiated within 12 months of (i) the abandonment or
termination of a Lawsuit by Client against the advice of Law Firms, or (ii) the
termination of this First Amended Agreement by Client without good cause.

“Qualified Sale Proceeds” shall mean either the Actual Patent Proceeds or the
Allocated Patent Proceeds, as the case may be,  received by the Seller(s) in a
Qualified Sale.

“Seller(s)” shall mean (i) the stockholders of Client, in the event the
Qualified Sale is structured as a stock sale, merger or consolidation,  or (ii)
Client, together with its affiliates and designees, in the event the Qualified
Sale is structured as an asset sale.

“Transaction Costs” shall mean all third party costs incurred by Seller(s) in
connection with and in furtherance of a Qualified Sale, including attorneys’
fees, accounting fees, brokers’ fees, and other professional fees and expenses.


1.                                      PATENTS AND INFORMATION PROVIDED BY
CLIENT.  THE CLIENT AGREES TO USE REASONABLE EFFORTS TO PROVIDE THE LAW FIRMS
WITH ALL INFORMATION AND DOCUMENTS IN THE POSSESSION OF THE CLIENT OR ANY
ENTITIES AFFILIATED WITH THE CLIENT REASONABLY REQUIRED IN CONNECTION WITH
PERFORMING LAW FIRM’S DUTIES AND OBLIGATIONS HEREUNDER.


2.                                      CLIENT’S PATENT RIGHTS.  THE CLIENT
REPRESENTS AND WARRANTS THAT, TO THE BEST OF ITS KNOWLEDGE AFTER REASONABLE
INVESTIGATION, IT OWNS THE EXCLUSIVE RIGHT TO ENFORCE ALL RIGHTS WITH RESPECT TO
THE PATENTS, INCLUDING, WITHOUT LIMITATION, THE EXCLUSIVE RIGHT TO BRING ACTIONS
AGAINST OTHERS FOR INFRINGEMENT OF THE PATENTS, TO LICENSE AND SUBLICENSE THE
PATENTS, AND TO COLLECT ALL ROYALTIES, LICENSE FEES, PROFITS OR OTHER REVENUE OR
VALUABLE CONSIDERATION TO BE PAID OR EXCHANGED BY ANYONE ELSE FOR THE RIGHT TO
USE THE PATENTS.  THE CLIENT AGREES TO TIMELY PAY ALL MAINTENANCE FEES DUE ON
THE PATENTS.


3.                                      CONTINGENT FEE COMPENSATION TO LAW
FIRMS.


(A)                                  FOR SERVICES RENDERED PURSUANT HERETO, THE
CLIENT HEREBY AGREES TO PAY THE LAW FIRMS A CONTINGENT FEE EQUAL TO 37.5% (20%
TO HBMRW AND 17.5% TO B&G) OF ALL LICENSE PROCEEDS, LITIGATION PROCEEDS AND
QUALIFIED SALE PROCEEDS.  FOR PURPOSES HEREOF, (I) “LICENSE PROCEEDS” SHALL MEAN
ANY REVENUES, INCLUDING BUT NOT LIMITED TO, ROYALTIES OR LICENSE FEES, MONEY OR
OTHER VALUABLE CONSIDERATION RECEIVED BY THE CLIENT THROUGH, UNDER OR AS A
RESULT OF ANY LICENSE AGREEMENT AND/OR ANY LICENSE NEGOTIATIONS INITIATED AFTER
APRIL 14, 2006, AND (II) “LITIGATION PROCEEDS” SHALL MEAN ANY RECOVERY REALIZED
OUT OF OR COLLECTED FROM OR IN CONNECTION WITH ANY LAWSUIT, EITHER THROUGH
SETTLEMENT, COMPROMISE OR JUDGMENT, INCLUDING, BUT NOT LIMITED TO, COMPENSATORY
DAMAGES, EXEMPLARY DAMAGES,  ATTORNEYS’ FEES, PREJUDGMENT INTEREST, AND POST
JUDGMENT INTEREST (WHETHER THROUGH TRIAL OR SETTLEMENT OF ANY LAWSUIT),
INITIATED AFTER THE EFFECTIVE DATE.


(B)                                 THE LAW FIRMS WILL RECEIVE THEIR RESPECTIVE
PERCENTAGE INTEREST IN THE LICENSE PROCEEDS, LITIGATION PROCEEDS AND QUALIFIED
SALE PROCEEDS AS THEY ARE PAID TO THE CLIENT OR, AT THE ELECTION OF THE CLIENT,
BASED UPON THE PRESENT VALUE OF THE AMOUNT OF MONEY THAT IS TO BE PAID TO THE
CLIENT OVER TIME.  IF THE CLIENT CHOOSES TO WAIVE ANY SUCH FUTURE PAYMENTS, IT
WILL PAY EACH LAW FIRM AN AMOUNT EQUAL TO THE LAW FIRM’S INTEREST IN THOSE
PAYMENTS AS THEY OTHERWISE WOULD HAVE BEEN MADE TO THE CLIENT.  THE PARTIES
AGREE THAT (X) THE LICENSE PROCEEDS SHALL INCLUDE THE FULL FAIR MARKET VALUE OF


--------------------------------------------------------------------------------





ANY NON-MONETARY PROCEEDS AND SHALL NOT BE REDUCED BY ANY CROSS-LICENSE,
CROSS-ACTION, SETOFF OR OTHER PAYMENT BY CLIENT, WHICH SHALL BE THE SOLE
RESPONSIBILITY OF CLIENT, AND (Y) THE LITIGATION PROCEEDS SHALL INCLUDE THE FULL
FAIR MARKET VALUE OF ANY NON-MONETARY RELIEF OBTAINED OR RECEIVED DIRECTLY BY
THE CLIENT OR ANY RELATED ENTITY AS A PROXIMATE RESULT OF ANY LAWSUIT, SUCH AS
INJUNCTIVE RELIEF.  THE LAW FIRMS’ CONTINGENT FEES BASED ON LICENSE PROCEEDS,
LITIGATION PROCEEDS AND QUALIFIED SALE PROCEEDS SHALL COLLECTIVELY BE REFERRED
TO HEREIN AS THE “CONTINGENT ATTORNEYS’ FEES.”


(C)                                  THE CLIENT SHALL PAY THE CONTINGENT
ATTORNEYS’ FEES TO THE LAW FIRMS QUARTERLY, ON OR BEFORE THE 10TH DAY OF EACH
SUCCEEDING FISCAL QUARTER.  WITH EACH SUCH LUMP SUM PAYMENT, THE CLIENT SHALL
PROVIDE THE LAW FIRMS WITH A (I) DETAILED ACCOUNTING OF ALL LICENSE PROCEEDS,
LITIGATION PROCEEDS AND QUALIFIED SALE PROCEEDS RECEIVED BY THE CLIENT DURING
THE IMMEDIATELY PRECEDING FISCAL QUARTER, AND (II) A CALCULATION OF THE
QUARTERLY LUMP SUM AMOUNT BEING TENDERED TO THE LAW FIRMS.  EACH LAW FIRM SHALL
HAVE 30 DAYS FOLLOWING ITS RECEIPT OF EACH QUARTERLY PAYMENT AND THE
ACCOMPANYING DETAIL WITHIN WHICH TO VERIFY AND/OR OBJECT TO THE CLIENT’S
CALCULATION OF THE QUARTERLY PAYMENT AMOUNT.  IF A LAW FIRM FAILS TO OBJECT TO
ANY QUARTERLY CALCULATION WITHIN SUCH 30 DAY PERIOD, THE CALCULATION AND THE
PAYMENT RECEIVED SHALL, ABSENT FRAUD BY THE CLIENT, BE DEEMED TO HAVE BEEN
ACCEPTED BY SUCH LAW FIRM AND SHALL BE FINAL.


(D)                                 IN THE EVENT THAT A QUALIFIED SALE IS
STRUCTURED OTHER THAN AS AN ASSET SALE (I.E., AS A SALE OF THE STOCK OF CLIENT,
AS A MERGER OR CONSOLIDATION OF CLIENT, OR OTHERWISE), CLIENT AND THE LAW FIRMS
SHALL DETERMINE THE DESIGNATED VALUE OF THE PATENT-RELATED ASSETS SOLD OR
OTHERWISE TRANSFERRED AS PART OF SUCH QUALIFIED SALE AS FOLLOWS:  PROMPTLY
FOLLOWING THE CLOSING OF THE QUALIFIED SALE, CLIENT AND THE LAW FIRMS SHALL
ATTEMPT TO MUTUALLY AGREE UPON  THE VALUE, AS OF THE CLOSING DATE, OF THE
PATENT-RELATED ASSETS SOLD OR OTHERWISE TRANSFERRED AS PART OF THE QUALIFIED
SALE (THE “DESIGNATED VALUE”).  IF CLIENT AND THE LAW FIRMS ARE UNABLE TO AGREE
UPON THE DESIGNATED VALUE WITHIN 30 DAYS FOLLOWING THE CLOSING OF THE QUALIFIED
SALE, CLIENT AND THE LAW FIRMS SHALL EACH SELECT ONE INDEPENDENT APPRAISER WITH
AT LEAST TEN (10) YEARS EXPERIENCE IN BUSINESS EVALUATION.  THE TWO APPRAISERS
SO SELECTED SHALL IN TURN SELECT A THIRD INDEPENDENT APPRAISER WITH AT LEAST TEN
(10) YEARS EXPERIENCE IN BUSINESS EVALUATION, AND THE THREE APPRAISERS SHALL
THEN DETERMINE THE DESIGNATED VALUE USING SUCH VALUATION METHODOLOGIES,
PROTOCOLS AND PROCEDURES AS THEY DEEM APPROPRIATE.  THE DETERMINATION OF THE
DESIGNATED VALUE BY THE THREE APPRAISERS SHALL BE BINDING ON CLIENT AND THE LAW
FIRMS AND SHALL NOT BE SUBJECT TO CHALLENGE OR APPEAL,  ABSENT FRAUD, WILLFUL
MISCONDUCT AND/OR GROSS NEGLIGENCE BY ONE OR MORE OF THE THREE APPRAISERS. 
CLIENT AND THE LAW FIRMS SHALL EACH BEAR 100% OF THE FEES AND  THE EXPENSES OF
THE APPRAISER THEY SELECT, AND 50% OF THE FEES AND EXPENSES OF THE THIRD
APPRAISER.


4.                                      RELATED EXPENSES.


(A)                                  PAYMENT OF RELATED EXPENSES.  DURING THE
TERM HEREOF, RELATED EXPENSES SHALL BE PAID AS FOLLOWS:

(1) Client shall be liable for and shall pay all Related Expenses incurred prior
to September 1, 2006;

(2) Subject to the provisions of sub-paragraph (4) of this sentence, Client
shall be liable for and shall pay 25% of all Related Expenses incurred on and
after September 1, 2006;

(3) Subject to the provisions of sub-paragraph (4) of this sentence,  HBMRW
shall be liable for and shall pay 50% of all Related Expenses incurred on and
after September 1, 2006 up to a maximum of $1,250,000 and B&G shall be liable
for and shall pay 25% of all Related Expenses incurred on and after September 1,
2006 up to a maximum of $625,000; and

(4) Once the total amount of Related Expenses incurred after September 1, 2006
equals $2,500,000 (such that Client’s share of such Related Expenses is
$625,000, HBMRW’s share is $1,250,000, and B&G’s share is $625,000), the Client
shall be liable for and shall pay all Related Expenses incurred on and after
September 1, 2006 in excess of $2,500,000.


--------------------------------------------------------------------------------




For purposes hereof, “Related Expenses” shall mean any reasonable expenses
incurred by Client or by the Law Firms on the Client’s behalf in connection with
each Law Firm’s performance of its duties and responsibilities hereunder,
including but not limited to, travel expenses, long distance calls,
investigation fees, consultant fees, expert and witness fees, charts,
photographs, deposition fees and costs, court costs, photocopying and other
document reproduction costs, postage charges, fax charges, and on-line computer
research.  Related Expenses shall not include any expenses related to any patent
prosecution or re-examination concerning any of the Patents or any other
patents. The Parties will advise each other in advance of incurring Related
Expenses that will exceed $5,000.  Notwithstanding the foregoing, Related
Expenses shall be reimbursed to the Parties out of any License Proceeds,
Litigation Proceeds or Qualified Sale Proceeds up to, but not to exceed, 20% of
any such License Proceeds, Litigation Proceeds or Qualified Sale Proceeds
recovered from any person(s) at any one time in the ratio that each has paid as
of the time the reimbursement is made.  For example, if License Proceeds or
Litigation Proceeds are recovered from a License Negotiation or any Lawsuit from
any person, then up to 20% of such total proceeds will be paid to the Parties in
the ratio that each Party has paid as of the time the reimbursement is made as
reimbursement for the Related Expenses incurred, and the remainder of the
License Proceeds or Litigation Proceeds will be distributed to the Law Firms and
Client in accordance with the provisions of Paragraph 3(a) above.  Any expenses
incurred by The Roth Law Firm, P.C. that are reimbursed by Client pursuant to
that certain Legal Services Fee Agreement between Client and The Roth Law Firm,
P.C. shall be considered “Related Expenses” of Client for purposes of this First
Amended Agreement.

(b)                               Monthly Reconciliation of Related Expenses. 
Promptly after the end of each month, the Parties will advise each other of the
amount of Related Expenses they have incurred or paid during such month. 
Promptly after receiving such information from B&G and Client, HBMRW will
calculate the amount due from each Party pursuant to this First Amended
Agreement and shall invoice Client and B&G accordingly.  Client and B&G shall
pay such invoice within 30 days of receipt.

Example

Assume:

 

·                  $1,000,000 in Litigation Proceeds is received from Defendant
A on 12/1/06.

·                  Client has incurred $250,000 in Related Expenses prior to
9/1/06 and $100,000 in Related Expenses after 9/1/06.

·                  HBMRW has incurred $200,000 in Related Expenses after 9/1/06

·                  B&G has incurred $100,000 in Related Expenses after 9/1/06

Result:

 

·                  $200,000 is applied to reimbursement of Related Expenses, as
follows:

Total Related Expenses as of 12/1/06 = $650,000

Client reimbursement is $350,000/$650,000 x $200,000 = $107,692.31

HBMRW reimbursement is $200,000/$650,000 x $200,000 = $61,538.46

B&G reimbursement is $100,000/$650,000 x $200,000 = 30,769.23

·                  $800,000 is distributed as follows:

Client - $420,000 (52.5%)

HBMRW - $160,000 (20%)

B&G - $140,000 (17.5%)

The Roth Law Firm, P.C. - $80,000 (10%)


5.                                      CLIENT’S RETENTION OF INDEPENDENT LEGAL
COUNSEL  CLIENT ACKNOWLEDGES THAT CLIENT REQUESTED THE LAW FIRMS TO PAY A
PERCENTAGE OF RELATED EXPENSES INCURRED ON AND AFTER SEPTEMBER 1, 2006, AND THAT
THE PARTIES THEREAFTER AGREED TO INCREASE THE PERCENTAGE OF CONTINGENT FEES
PAYABLE TO LAW FIRMS UNDER PARAGRAPH 3(A) AND TO THE OTHER PROVISIONS OF THIS
FIRST AMENDED AGREEMENT.  CLIENT REPRESENTS TO LAW FIRMS THAT, PRIOR TO ENTERING
INTO THIS FIRST AMENDED AGREEMENT, CLIENT SOUGHT AND OBTAINED ADVICE OF
INDEPENDENT COUNSEL.


--------------------------------------------------------------------------------





6.                                      COURT AWARD OF ATTORNEYS FEES OR COSTS. 
WHERE REASONABLY APPROPRIATE UNDER THE CIRCUMSTANCES IN ANY LAWSUIT, THE LAW
FIRMS MAY APPLY TO THE COURT FOR SUCH AMOUNT OF COMPENSATION, COSTS, AND
LITIGATION EXPENSES, IF ANY, AS MAY REASONABLY BE ALLOWED TO THE CLIENT BY LAW
(“ATTORNEYS FEES AND COSTS”).  ANY ATTORNEYS FEES AND COSTS RECOVERED UNDER THIS
PARAGRAPH SHALL BE TREATED AS LITIGATION PROCEEDS UNDER THIS FIRST AMENDED
AGREEMENT.


7.                                      DEFENSE OF COUNTERCLAIMS AND DECLARATORY
JUDGMENT ACTIONS.  THE LAW FIRMS SHALL DEFEND ANY ACTION OR COUNTERCLAIM
RELATING TO THE PATENTS FILED AGAINST THE CLIENT BY A DEFENDANT IN A LAWSUIT OR
BY ANY PERSON WITH WHOM THE CLIENT HAS BEEN ENGAGED IN LICENSE NEGOTIATIONS,
INCLUDING BUT NOT LIMITED TO, ANY ACTION OR COUNTERCLAIM FOR DECLARATORY
JUDGMENT OF PATENT INVALIDITY, UNENFORCEABILITY OR NON-INFRINGEMENT RELATING TO
THE PATENTS, OR FOR VIOLATION OF THE STATE OR FEDERAL ANTITRUST LAWS RELATING TO
THE PATENTS,  OR FOR ANY OTHER CLAIM THAT IS SUBSTANTIVELY RELATED TO THE
PATENTS OR CLIENT’S RIGHTS THEREIN, ON THE BASIS SPECIFIED IN PARAGRAPHS 3 AND 4
ABOVE.  TO THE EXTENT THAT ANY ACTION, CLAIM OR COUNTERCLAIM IS ASSERTED AGAINST
THE CLIENT THAT IS UNRELATED TO THE SUBJECT MATTER OF THE PATENTS AND THE CLIENT
DESIRES THE LAW FIRMS TO DEFEND THE CLIENT AGAINST SUCH CAUSE OF ACTION, THE LAW
FIRMS AND THE CLIENT MAY AGREE TO SUCH REPRESENTATION ON SUCH TERMS AS ARE
MUTUALLY ACCEPTABLE.


8.                                      LEAD COUNSEL; LAW FIRM ASSOCIATION OF
OTHER LAWYERS.  CLIENT AND LAW FIRMS AGREE THAT HBMRW SHALL CONTINUE TO BE LEAD
COUNSEL IN CONNECTION WITH ANY LAWSUIT.  THE LAW FIRMS AGREE TO PERFORM
FAITHFULLY THE DUTIES IMPOSED UPON THE LAW FIRMS AS ATTORNEYS FOR THE CLIENT IN
ACCORDANCE HEREWITH.  THE LAW FIRMS MAY, WITH CLIENT’S PRIOR WRITTEN CONSENT,
ASSOCIATE ANY OTHER ATTORNEY, LAW FIRM OR OTHER ENTITY (“OTHER COUNSEL”), AS
ALLOWED BY LAW, IN PURSUING THEIR DUTIES AND OBLIGATIONS HEREUNDER.  IF SUCH
OTHER COUNSEL IS LOCATED AND/OR HAS A PERMANENT PRESENCE IN THE JURISDICTION
WHERE A LAWSUIT IS PENDING (SUCH OTHER COUNSEL BEING “LOCAL COUNSEL” FOR
PURPOSES HEREOF), CLIENT SHALL BEAR ALL RELATED LOCAL COUNSEL FEES AND EXPENSES
DUE AND PAYABLE TO SUCH LOCAL COUNSEL.  IF SUCH OTHER COUNSEL DOES NOT QUALIFY
AS “LOCAL COUNSEL” AS DEFINED HEREIN, THE LAW FIRMS SHALL BEAR ALL FEES AND
EXPENSES DUE AND PAYABLE TO SUCH OTHER COUNSEL.  IN EITHER EVENT, THE ENGAGEMENT
OF OTHER COUNSEL IN ACCORDANCE HEREWITH SHALL NOT (I) RELIEVE THE LAW FIRMS FROM
THEIR RESPONSIBILITY AS LEGAL COUNSEL FOR THE CLIENT WITHOUT CLIENT’S PRIOR
WRITTEN CONSENT, OR (II) EXCEPT AS EXPRESSLY NOTED HEREIN RELATIVE TO THE
PAYMENT OF LOCAL COUNSEL FEES AND EXPENSES BY CLIENT, INCREASE THE COST TO
CLIENT OF ANY LAWSUITS OR REDUCE THE INTEREST OF THE CLIENT IN THE LICENSE
PROCEEDS, LITIGATION PROCEEDS OR QUALIFIED SALE PROCEEDS.   TO THE EXTENT IT IS
NECESSARY TO HIRE OTHER COUNSEL IN CONNECTION WITH ANY LAWSUIT, CLIENT AND LAW
FIRMS SHALL COOPERATE IN THE SELECTION OF SUCH OTHER COUNSEL.


9.                                      ASSIGNMENT OF PATENTS OR ANY RIGHTS
THEREIN.  THE LAW FIRMS AND THE CLIENT ACKNOWLEDGE AND AGREE THAT THE CLIENT’S
AGREEMENT TO PAY THE LAW FIRMS THE CONTINGENT ATTORNEYS’ FEES HEREUNDER IS IN NO
WAY A CONVEYANCE OR ASSIGNMENT OF ANY INTEREST OR RIGHTS TO THE PATENTS.  THE
CLIENT RETAINS THE RIGHT TO USE THE TECHNOLOGY IN THE PATENTS AND TO MAKE, HAVE
MADE, IMPORT, USE, SELL OR OFFER FOR SALE ANY EQUIPMENT, DEVICE OR APPARATUS AND
TO PRACTICE ANY METHOD COVERED BY ANY CLAIM OF ANY OF THE PATENTS, FOR THE
CUSTOMERS OF THE CLIENT.


10.                               TERMINATION OF ENGAGEMENT.


(A)                                  BY THE LAW FIRMS.  THE LAW FIRMS MAY AT ANY
TIME, AT THEIR OPTION (AND WITH COURT APPROVAL IN THE CASE OF ANY LAWSUIT), WITH
OR WITHOUT CAUSE, TERMINATE THEIR REPRESENTATION OF THE CLIENT HEREUNDER BY
PROVIDING NOT LESS THAN 90 DAYS’ PRIOR WRITTEN NOTICE TO THE CLIENT.


(B)                                 BY THE CLIENT.  THE CLIENT MAY AT ANY TIME,
WITH OR WITHOUT CAUSE, TERMINATE THE LAW FIRMS’ REPRESENTATION OF THE CLIENT
HEREUNDER BY PROVIDING NOT LESS THAN 90 DAYS’ PRIOR WRITTEN NOTICE TO THE LAW
FIRMS.


(C)                                  EFFECT OF TERMINATION.  UPON THE EFFECTIVE
DATE OF THE TERMINATION OF THE LAW FIRMS’ REPRESENTATION OF THE CLIENT UNDER
PARAGRAPH 10(A) OR 10(B) ABOVE (THE “TERMINATION DATE”), THIS FIRST AMENDED
AGREEMENT SHALL BE TERMINATED AND SHALL NO LONGER BE OF ANY FORCE OR EFFECT, AND
NEITHER PARTY SHALL THEREAFTER BE LIABLE TO THE OTHER HEREUNDER EXCEPT AS
FOLLOWS:


--------------------------------------------------------------------------------





(1)          WITH RESPECT TO ANY CONTINGENT ATTORNEYS’ FEES DUE AS OF OR
SUBSEQUENT TO THE TERMINATION DATE WITH RESPECT TO ANY LAWSUITS OR LICENSE
NEGOTIATIONS COMPLETED PRIOR TO THE TERMINATION DATE, THE CLIENT SHALL PAY THE
LAW FIRMS SUCH FEES AS PRESCRIBED IN PARAGRAPH 3 ABOVE.

(2)          WITH RESPECT TO ANY LAWSUIT OR LICENSE NEGOTIATION HEREUNDER THAT
IS NOT COMPLETED PRIOR TO THE TERMINATION DATE, BUT THAT IS THEREAFTER COMPLETED
BY THE CLIENT WITH OR WITHOUT THE ASSISTANCE OF REPLACEMENT LEGAL COUNSEL, UPON
RECEIPT OF ANY LICENSE PROCEEDS OR LITIGATION PROCEEDS WITH RESPECT THERETO, THE
CLIENT SHALL PAY THE LAW FIRMS THEIR PRO RATA SHARE OF SUCH PROCEEDS.  FOR
PURPOSES HEREOF, THE LAW FIRMS’ “PRO RATA SHARE” SHALL BE (A) THE TOTAL AMOUNT
OF THE PROCEEDS THAT OTHERWISE WOULD HAVE BEEN DUE AND PAYABLE TO THE LAW FIRMS
HEREUNDER RELATIVE TO SUCH LAWSUIT OR LICENSE NEGOTIATION IF THIS AGREEMENT HAD
REMAINED IN EFFECT THROUGH THE DATE OF CLIENT’S RECEIPT OF THE LICENSE PROCEEDS
OR LITIGATION PROCEEDS, MULTIPLIED BY (B) A FRACTION, THE NUMERATOR OF WHICH IS
EQUAL TO THE AMOUNT THAT WOULD REPRESENT THE LAW FIRMS’ TOTAL BILLINGS FOR LEGAL
SERVICES RENDERED (ASSUMING SOLELY FOR PURPOSES HEREOF THAT THE LAW FIRMS WERE
IN FACT BILLING THE CLIENT AT THEIR THEN STANDARD HOURLY RATES (THE “ASSUMED
BILLINGS”) RATHER THAN BILLING THE CLIENT IN ACCORDANCE WITH PARAGRAPH 3 ABOVE)
RELATIVE TO SUCH LAWSUIT OR LICENSE NEGOTIATION DURING THE PERIOD BEGINNING ON
APRIL 14, 2006 AND ENDING ON THE TERMINATION DATE, AND THE DENOMINATOR OF WHICH
IS EQUAL TO THE TOTAL BILLINGS BY ALL LAW FIRMS (INCLUDING THE ASSUMED BILLINGS
BY THE LAW FIRMS) FOR LEGAL SERVICES RENDERED RELATIVE TO SUCH LAWSUIT OR
LICENSE NEGOTIATION PRIOR TO THE DATE SUCH LAWSUIT OR LICENSE NEGOTIATION IS
COMPLETED.  ALSO FOR PURPOSES HEREOF, THE TOTAL BILLINGS OF THE LAW FIRMS THAT
COMPRISE THE NUMERATOR, AND THE TOTAL BILLINGS OF THE ADDITIONAL LAW FIRMS THAT
COMPRISE PART OF THE DENOMINATOR, MUST BE REASONABLE AS TO BOTH TIME AND BILLING
RATES.

(3)          WITH RESPECT TO ANY RELATED EXPENSES PAID BY LAW FIRMS PURSUANT TO
THIS FIRST AMENDED AGREEMENT THAT HAVE NOT BEEN REIMBURSED TO LAW FIRMS AS OF
THE TERMINATION DATE (“UNREIMBURSED RELATED EXPENSES”), CLIENT SHALL PAY TO LAW
FIRMS ALL UNREIMBURSED RELATED EXPENSES WITHIN THIRTY (30) DAYS AFTER THE
TERMINATION DATE.

(4)          WITH RESPECT TO ANY QUALIFIED SALE PROCEEDS RECEIVED BY CLIENT
AFTER THE TERMINATION DATE, NOTWITHSTANDING ANYTHING IN THIS FIRST AMENDED
AGREEMENT TO THE CONTRARY, CLIENT SHALL PAY TO LAW FIRMS 37.5% OF SUCH QUALIFIED
SALE PROCEEDS WITHIN THIRTY (30) DAYS AFTER SUCH QUALIFIED SALE PROCEEDS ARE
RECEIVED BY CLIENT OR, AT THE ELECTION OF THE CLIENT, CLIENT MAY PAY TO LAW
FIRMS WITHIN THIRTY (30) DAYS AFTER THE INCEPTION OF CLIENT’S RIGHT TO RECEIVE
QUALIFIED SALE PROCEEDS, THE PRESENT VALUE OF THE AMOUNT OF MONEY THAT IS TO BE
PAID TO THE CLIENT OVER TIME.


11.                               AUDIT.  AS LONG AS THE LAW FIRMS ARE ENTITLED
TO RECEIVE PAYMENTS RESULTING FROM ANY LICENSE PROCEEDS OR LITIGATION PROCEEDS,
THE LAW FIRMS SHALL HAVE THE RIGHT TO AUDIT ALL FINANCIAL RECORDS OF THE CLIENT
RELATED TO THE RECEIPT OF ANY SUCH PROCEEDS.


12.                               LAW FIRM AUTHORITY TO ACT FOR CLIENT.  SUBJECT
TO THE CLIENT’S RIGHT TO PRE-APPROVE RELATED EXPENSES IN ACCORDANCE WITH
PARAGRAPH 4 ABOVE AND THE OTHER PROVISIONS OF THIS FIRST AMENDED AGREEMENT, THE
CLIENT AUTHORIZES THE LAW FIRMS TO TRY, NEGOTIATE, COMPROMISE, SETTLE AND
RECEIVE FOR AND IN CLIENT’S NAME, ALL COMPENSATION, DAMAGES OR PROPERTY TO WHICH
CLIENT MAY BECOME ENTITLED BY REASON OF ANY LICENSE AGREEMENT OR LAWSUIT. 
CLIENT AGREES NOT TO ENTER INTO ANY LICENSE AGREEMENT OR SETTLE ANY LAWSUIT
WITHOUT CONSULTATION WITH THE LAW FIRMS, AND THE LAW FIRMS AGREE NOT TO ENTER
INTO ANY LICENSE AGREEMENT OR SETTLE ANY LAWSUIT WITHOUT THE WRITTEN CONSENT OF
THE CLIENT.


13.                             NO REPRESENTATION OR WARRANTY BY LAW FIRM.  EACH
PARTY SPECIFICALLY RECOGNIZES THAT THE OTHER PARTY HAS MADE NO REPRESENTATION OR
WARRANTY WHATSOEVER REGARDING THE PROBABLE OUTCOME OF ANY LAWSUIT AND HAS IN NO
WAY GUARANTEED THE RESULT OR OUTCOME OF NOR ANY RECOVERY FROM THE SETTLEMENT OR
TRAIL OF ANY LAWSUIT.


14.                               OTHER DOCUMENTS.  THE PARTIES AGREE TO EXECUTE
SUCH OTHER DOCUMENTS AS MIGHT BE REASONABLY NECESSARY OR APPROPRIATE TO
CONSUMMATE AND IMPLEMENT THE TERMS OF THIS FIRST AMENDED AGREEMENT.


--------------------------------------------------------------------------------





15.                               BANKRUPTCY.  CLIENT REPRESENTS TO LAW FIRMS
THAT CLIENT IS NOT PRESENTLY FILING, NOR CONTEMPLATING FILING, FOR PROTECTION
UNDER THE UNITED STATES BANKRUPTCY CODE OR SIMILAR LAWS OF ANY OTHER COUNTRY.
CLIENT AGREES THAT IN THE EVENT CLIENT FILES FOR BANKRUPTCY OR ENDS UP IN
BANKRUPTCY UNDER UNITED STATES LAWS OR SIMILAR LAWS OF ANY OTHER COUNTRY, LAW
FIRMS WILL BE PROMPTLY NOTIFIED OF ANY SUCH EVENT AND THAT THE LAWSUITS AND
CAUSE(S) OF ACTION COVERED BY THIS FIRST AMENDED AGREEMENT WILL BE PROMPTLY
SCHEDULED AS AN ASSET BY THE BANKRUPT CLIENT IN ACCORDANCE WITH THE BANKRUPTCY
CODE AND ITS RULES OF PROCEDURE. BECAUSE A BANKRUPTCY OR SIMILAR PROCEEDING BY
CLIENT COULD REQUIRE LAW FIRMS TO ENGAGE SPECIAL COUNSEL OR TO OTHERWISE PERFORM
LEGAL SERVICES IN ADDITION TO THOSE SERVICES FOR WHICH LAW FIRMS WERE RETAINED
UNDER THIS FIRST AMENDED AGREEMENT (E.G., SPECIAL RETENTIONS BY CLIENT OR
TRUSTEE; ISSUES RELATING TO WAIVER OF PRIVILEGE AND ASSUMPTION OF EXECUTORY
CONTRACTS; APPLICATION AND PAYMENT OF ATTORNEY’S FEES AND APPROVAL OF
SETTLEMENTS; ETC.), THE BANKRUPT CLIENT AGREES THAT LAW FIRMS SHALL BE FULLY
REIMBURSED BY CLIENT, OR REIMBURSED OUT OF THE BANKRUPT CLIENT’S SHARE OF
LITIGATION PROCEEDS, LICENSE PROCEEDS AND QUALIFIED SALE PROCEEDS, FOR THE TIME
SPENT AND COSTS INCURRED FOR THESE EXTRA SERVICES. CLIENT EXPRESSLY CONSENTS TO
THE RETENTION BY SUCH LAW FIRMS OF SUCH OTHER SPECIAL COUNSEL AND/OR INCURRING
SUCH COSTS AND TIME AS REASONABLY NECESSARY TO ADDRESS ADDITIONAL MATTERS IN
BANKRUPTCY AS RAISED HEREIN, AND FOR THE LAW FIRMS TO BE REIMBURSED AS SET FORTH
ABOVE.


16.                               REMEDIES FOR BREACH.  IN THE EVENT THAT ANY
PARTY HERETO SHALL BREACH ANY OF THE OBLIGATIONS IMPOSED BY THIS FIRST AMENDED
AGREEMENT, THEN A NON-BREACHING PARTY SHALL BE ENTITLED TO PURSUE A CLAIM FOR
MONETARY DAMAGES AS A RESULT OF SUCH BREACH.  NO PARTY, HOWEVER, SHALL BE
ENTITLED TO RECOVER SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST
PROFITS, FROM ANY OTHER PARTY.  FOR PURPOSES OF THIS PARAGRAPH 16, IF THE CLIENT
BREACHES THE FIRST AMENDED AGREEMENT, THE COMPENSATION TO WHICH THE LAW FIRMS
MAY BE ENTITLED UNDER PARAGRAPH 3 HEREIN IS NOT “SPECIAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS.”


17.                               SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS AND
SHALL BE BINDING AND INURE TO THE BENEFIT OF THE PARTIES, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS.


18.                               GOVERNING LAW.  IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT THIS FIRST AMENDED AGREEMENT SHALL BE GOVERNED BY, CONSTRUED,
INTERPRETED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT REGARD TO CONFLICTS OF LAW RULES OR PRINCIPLES.


19.                               TAX MATTERS.  CLIENT’S REPRESENTATION BY LAW
FIRMS DOES NOT INCLUDE MATTERS PERTAINING TO TAXATION OR THE TAX CONSEQUENCES OF
ANY SETTLEMENT OF CLIENT’S CLAIMS, ANY LITIGATION PROCEEDS OR QUALIFIED SALE
PROCEEDS RECEIVED BY CLIENT OR ANY REVENUES OR OTHER BENEFITS RECEIVED BY CLIENT
FROM LICENSE NEGOTIATIONS OR ANY OTHER SOURCE.


20.                               LEGAL CONSTRUCTION.  IN CASE ANY ONE OR MORE
OF THE PROVISIONS CONTAINED IN THIS FIRST AMENDED AGREEMENT SHALL FOR ANY REASON
BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY,
ILLEGALITY, OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISIONS THEREOF,
AND THIS FIRST AMENDED AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL,
OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


21.                               WAIVER AND INTEGRATION CLAUSE.  THIS FIRST
AMENDED AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES AND
SUPERSEDES ANY PRIOR UNDERSTANDINGS OR WRITTEN OR ORAL AGREEMENTS BETWEEN THE
PARTIES RESPECTING THE SUBJECT MATTER OF THIS FIRST AMENDED AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THAT CERTAIN LEGAL SERVICES FEE AGREEMENT ENTERED
INTO AMONG THE PARTIES AS OF APRIL 14, 2006.  THIS FIRST AMENDED AGREEMENT MAY
NOT BE MODIFIED OR AMENDED EXCEPT BY A SUBSEQUENT AGREEMENT IN WRITING SIGNED BY
THE PARTIES.  THE PARTIES MAY WAIVE ANY OF THE CONDITIONS CONTAINED HEREIN OR
ANY OF THE OBLIGATIONS OF ANY OTHER PARTY.  ANY SUCH WAIVER SHALL BE EFFECTIVE
ONLY IF IN WRITING AND SIGNED BY THE PARTY WAIVING SUCH CONDITION OR OBLIGATION.


22.                               COUNTERPARTS.  THIS FIRST AMENDED AGREEMENT
MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH ONE OF WHICH WILL BE CONSIDERED
TO BE AN ORIGINAL.


--------------------------------------------------------------------------------





23.                               STATE BAR NOTICE.  THE TEXAS STATE BAR ACT
REQUIRES THAT TEXAS ATTORNEYS GIVE NOTICE TO THEIR CLIENTS THAT THE STATE BAR OF
TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY TEXAS
ATTORNEYS.  ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER
INVOLVES PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OF THE GENERAL COUNSEL
WILL PROVIDE INFORMATION ABOUT HOW TO FILE A COMPLAINT BY CALLING 1-800-932-1900
TOLL FREE.

FORGENT NETWORKS, INC.

 

 

By:

 

/s/ RICHARD N. SNYDER

 

 

 

Richard N. Snyder

 

 

Chief Executive Officer

Date:

 

11/29/06

 

 

 

 

 

 

HAGANS, BURDINE, MONTGOMERY,

RUSTAY & WINCHESTER, P.C.

 

 

 

By:

 

/s/ FRED HAGANS

 

 

 

Fred Hagans

 

 

Shareholder

Date:

 

11/29/06

 

 

 

 

 

 

BRACEWELL & GIULIANI, L.L.P.

 

 

 

 

By:

 

/s/ RALPH MCBRIDE

 

 

 

Ralph McBride

 

 

Partner

Date:

 

12/1/06

 


--------------------------------------------------------------------------------